Citation Nr: 1439808	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-19 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for bipolar disorder for the period from September 10, 2008, to April 11, 2013.

2.  Entitlement to an initial rating in excess of 50 percent for bipolar disorder from April 11, 2013.

3.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1981 to August 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the subject of this appeal stems from a January 2010 rating decision.  In this decision the RO granted service connection for bipolar disorder and assigned a 10 percent rating, effective September 10, 2008.  The RO increased this rating to 30 percent in July 2011, with a September 2008 effective date.  Later in July 2011, the Veteran requested a Board video conference hearing.  See substantive appeal (VA Form 9) dated in July 2011.  However, he later informed VA through his representative in March 2013 that he wished to withdraw his hearing request in lieu of a scheduled VA examination which took place in April 2013.  

By rating decision in May 2013, the RO increased the Veteran's rating for bipolar disorder to 50 percent, effective in April 2013, and denied his claim for a TDIU.  VACOLS (Veterans Appeals Control and Locator System) is showing that the Veteran appealed this decision and requested a Travel Board hearing.  Furthermore, the Veteran's Virtual VA folder is showing that the RO sent him a letter in August 2014 informing him that he had been placed on the Travel Board Hearing list while also informing him of other hearing options.    

Thus, in light of the Veteran's pending Board hearing request concerning an issue presently on appeal before the Board, the case must be remanded to afford the Veteran an appropriate Board hearing.  38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§20.700(a), 20.703 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  If not already accomplished, schedule the Veteran for an appropriate Board hearing pursuant to the Veteran's hearing request following the usual procedures under 38 U.S.C.A. § 7107 (2002) and 38 C.F.R. § 20.707 (2013).
 
2.  After the hearing has been held, or if the Veteran fails to report for the hearing or withdraws the hearing request, the claims should be returned directly to the Board for further consideration.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



